AO 2 (Rev. 0919) AAS E POS! ECSYEPLE Document 218 Filed 12/12/19 PaJ@TE dtatify Changes with Asterisks (7)
——————————EEEEEoEoIoI—S>_—____== —

 

UNITED STATES DISTRICT COURT

District of Columbia

 

 

UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A CRIMINAL CASE
Vv. )
David Cooper ) Case Number: O8cr376 - (05) (PLF)
) USM Number: 29611-0416
Date of Original Judgment: — 10/8/2009 ) Benjamin M. Flick, Esq. and A.J. Kramer-FPD
(Or Date of Last Amended Judgment) ) Defendant's Attorney

THE DEFENDANT:
wf pleaded guilty to count(s) | One (1) and Nine ( 9) of Indictment

C pleaded nolo contendere to count(s)
which was accepted by the court.

OC was found guilty on count(s)

 

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 USC § 1201 (a) and Kidnapping 9/24/2008 1
(2)(a)
The defendant is sentenced as provided in pages 2 through 9 ofthis judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
CO The defendant has been found not guilty on count(s) _ ;
im Count(s) _3,4,5,6,7,8 DO is (are dismissed on the motion of the United States.

_._ Itis ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

12/9/2019
Date of Imposition of Judgment

Signature of Judge
Paul L. Friedman US District Court Judge
Name and Title of Judge

~_D scxvle, fo, XL? | q&

‘Date

 

 

 
AO 245C (Rev. 09/19) fenenced MaRS ME-PEF Document 218 Filed 12/12/19 Page 2.

Judgment — Page 2 of 9
DEFENDANT: David Cooper —
CASE NUMBER: 08cr376 - (05) (PLF)

f
Qe Changes with Asterisks (*))

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
22 DCC 401, 4502 Assault with Intent to Kill While Armed 9/24/2008 9

(201 ed) and 1805
(2001 ed)
teem ON Gee RENGOSTS! PEF Document 218 Filed 12/12/19 Page. 2of 14. a. vin asersts(*)

Judgment — Page of
DEFENDANT: David Cooper

CASE NUMBER: 08¢r376 - (05) (PLF)
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
Time Served on each of counts One (1) and Nine (9) concurrently

Os The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at O am O pm. on
O as notified by the United States Marshal.

 

0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O) _sobefore 2 p.m. on

 

O_asnotified by the United States Marshal.

0 _asnotified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
*))
Judgment—Page 4 of 9

AO 245C (Rev. 09/19 ded i imj .
* Grape lstievasa aoae BEF Document 218 Filed 12/12/19 Paget: Gerkity Changes with Asterisks (
a eee

DEFENDANT: David Cooper
CASE NUMBER: 08cr376 - (05) (PLF)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Five (5) years on each of Counts (1) and (9) to run concurrently

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.
(_ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4, of You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
restitution, (check if applicable)

5. (2 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

(1 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. ( You must participate in an approved program for domestic violence. (check if applicable)

a

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/ i imi .
ee a OL aeeneORece-PLF Document 218 Filed 12/12/19 Page 5 of 11

DEFENDANT: David Cooper

CASE NUMBER:  08cr376 - (05) (PLF)

 

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from

the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

ws

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
AO 245C (Rev. 09/19) ded Jus i imi . |
Ga ee iaeeeb-PEF Document 218 Filed 12/12/19 Page. entity Changes with Asterisks (*))
—oEo——IyIyIy~IIyl~yIIIyIyIyIyIyIy SI ————{_T——L£{{  —— — ——e—£{ i EEE eee
Sudgment—Page 6 of 9
DEFENDANT: David Cooper
CASE NUMBER: 08cer376 - (05) (PLF)

ADDITIONAL SUPERVISED RELEASE TERMS

Within 72 hours of your release from custody, you shall report in person to the probation office in the district to which you
are released. While you are on supervised release, you shall comply with the standard conditions that have been adopted
by the U.S. Probation Office. You shall also comply with the following specials conditions:

Substance Abuse Testing - You must submit to substance abuse testing and periodically tested thereafter to determine if
you have used a prohibited substance. You must not attempt to obstruct or tamper with the testing methods.

Educational Services Program - You must participate in an educational services program and follow the rules and
regulations of that program. Such programs may include high school equivalency preparation and other classes designed
to improve your proficiency in skills such as reading, writing, mathematics, or computer use.

Vocational Services Program - You must participate in a vocational services program and follow the rules and regulations
of that program. Such a program may include job readiness training and skills development training.

Restitution Obligation - You must pay the balance of any restitution owed at a rate of no less than
$75 each month.
AO 245C (Rev. 09/19)

ded Jnd ti imi : .
Ase breathes Pade. Document 218 Filed 12/12/19 Pag@re. Qleck changes with Asterisks (+)

. Judgment — Page t of 9
DEFENDANT: David Cooper

CASE NUMBER: 08cr376 - (05) (PLF)
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $§ 200.00 $ 4,076.28 $ 0.00 § 0.00 $ 0.00
C1) The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
[) The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664¢t , all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Clerk of Court for the United $4,076.28 $75.00/month

States District Court, District of
Columbia, for disbursement to the
following victim:

Care First Blue Cross/Blue Shield
Boulevard Corporate Center
10945 Boulevard Circle-Suite 228
Owings Mills, MO 21117

Re: Gregory Lyles

TOTALS $ 0.00 $ 4,076.28

Cl Restitution amount ordered pursuant to plea agreement $ _

(~The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

4 The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
(the interest requirement is waived for fine wi restitution.

0 the interest requirement forthe () fine (1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. . .

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
onsen 0 SESE? Document 210 Fled 1202/9 F296 GL men sary
oncon Wi" StH RESEYGEMSPtr Document 219 Fled 1202/9 POR BALE manana,

sterisks (*))

Judgment—Page 8 of  Q .
DEFENDANT: David Cooper
CASE NUMBER: 08cr376 - (05) (PLF)
SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:
A (ff Lumpsum payment of$ 4,276.28 due immediately, balance due
C1 not later than , OF
O inaccordancewith TF) C, O D, GQ E,or (QO Fbelow;or
( =Payment to begin immediately (may be combined with (J C, O D,or © F below); or
C () Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D (CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E (1 Payment during the term of supervised release will commence within : (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F [Special instructions regarding the payment of criminal monetary penalties:

Special Assessment of $100.00 (count 1), and restitution in the amount of $4076.28 is immediately payable to the
Clerk of Court for the United States District Court, 333 Constitution Ave, NW, Washington, DC 20001. Within 30
days of any change of address, you shall notify the Court of the change until such time as the financial obligation is
paid in full. Special Assessment of $100.00 (count 9) is immediately payable to the District of Columbia Superior
Court, 500 Indiana Avenue, NW- Suite 4002, Washington DC 20001 Att: Budget and Finance Office.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

wi Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate.
Gregory Lassiter (08cr376 - 01)
Ryan Wheeler (08cr376 - 02) $4,076.28

Devro Hebron (08cr376- 03)
*See Page #9 for additional defendants*

(The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

CsThe defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5).
fing principal, (6) fine interest, (7) community restitution, (8) IVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
tee ee GAR LUREME OG RENEE Document 218 Filed 12/12/19 Page %Ab dd cnanges win Asersts

Judgment — Page of 9 -
DEFENDANT: David Cooper

CASE NUMBER:  08cr376 - (05) (PLF)

ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL

Case Number

Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant numbers) Total Amount Amount if appropriate

Devon Hebron (08cr376 - 04)
Darrin McCauley (08cr376-06) $4,076.48
AO 24SC (Rev. 09719) Criminal Wesreert-Q0376-PLE Document 218 Filed 12/12/19 Page INSP Hiplic Disclosure

DEFENDANT: David Cooper
CASE NUMBER:  08cr376 - (05) (PLF)
DISTRICT: District of Columbia

REASON FOR AMENDMENT
(Not for Public Disclosure)

REASON FOR AMENDMENT:

O Correction of Sentence on Remand (18 U.S.C.
3742(f(1) and (2))

Reduction of Sentence for Changed Circumstances
(Fed. R. Crim. P. 35(b))

Correction of Sentence by Sentencing Court (Fed.
R.Crim. P. 35(a))

Correction of Sentence for Clerical Mistake (Fed.
R.Crim. P. 36)

Modification of Supervision Conditions (18 U.S.C. § 3563(c) or
3583(e))
Modification of Imposed Term of Imprisonment for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(c)(1))
Modification of Imposed Term of Imprisonment for Retroactive
Amendment(s)to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
Djrect Motion to District Court Pursuant to

28 U.S.C. § 2255 or O 18 U.S.C. § 3559(c)(7)
Modification of Restitution Order (18 U.S.C. § 3664)

o oO OQ

Oo & Q AQ 0
tatement Pk easons

, AOise (Rev. 09719) erate Bercr-QO376-PLE,,Pocument 218 Filed 12/12/19 Page Pa GFstis Desens

 

DEFENDANT: David Cooper
CASENUMBER: O08cr376 - (05) (PLF)

DISTRICT:

District of Columbia
STATEMENT OF REASONS

VIL. COURT DETERMINATIONS OF RESTITUTION

A. O Restitution not applicable.

B. Total amount of restitution: S$ 4,076.28

C. Restitution not ordered: (Check only one)

l.

2.

Oo

Oo

oO

Oo

For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663 A(c)(3)(A).
For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered
because determining complex issues of fact and relating them to the cause or amount of the victims’ losses would
complicate or prolong the sentencing process to a degree that the need to provide restitution to any victim would be
outweighed by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).

For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
3663(a)(1)(B)(ii).

For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5)).
For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
restitution order (18 U.S.C. § 3664(g)(1)).

Restitution is not ordered for other reasons: (Explain)

 

Partial restitution is ordered for these reasons: (/8 U.S.C. § 3553(c))

VILL ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (ff applicable)

 

 

 

 

 

Defendant’s Soc. Sec. No.: XXX-XX-XXXX Date of Imposition of Judgment

aN 12/9/2019 cee
Defendant's Date of Birth: 4/25/1985 . 7 :

at AF fvawn .
Signature of Judge
Defendant’s Residence Central Detention Facility,
Address: Washington, DC Paul L. Friedman, U.S. District Court Ju udge _
_ Name and Title of Judge
Defendant's Mailing 13300 Deerfield Road, #202 Date: > F Chow lata \ a, aX 214
ddress: Laurel MD 20708

 
